          Case 4:20-cv-00766-KGB Document 6 Filed 01/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

AARON ELROD                                                                             PLAINTIFF
ADC #160306

v.                                Case No. 4:20-cv-00766-KGB

MAYHAN, et al.                                                                      DEFENDANTS

                                              ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 4). Plaintiff Aaron Elrod has not filed objections, and the time for

filing objections has passed. After a careful review, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Id.). Accordingly, the Court dismisses without prejudice Mr. Elrod’s complaint for

failure to state a federal claim for relief (Dkt. No. 2). Dismissal of this action counts as a “strike”

for purposes of 28 U.S.C. § 1915(g), and the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an in forma pauperis appeal from this Order and accompanying Judgment would not be taken

in good faith.

       The Court grants Mr. Elrod’s motion to clarify (Dkt. No. 5), and the Court directs the Clerk

of Court to send to Mr. Elrod a copy of docket number three, which explains on page one and two

payment of the filing fee in this case.

       It is so ordered this 27th day of January, 2021.




                                                       Kristine G. Baker
                                                       United States District Judge
Case 4:20-cv-00766-KGB Document 6 Filed 01/27/21 Page 2 of 2




                             2
